Exhibit 10.2

 

AMENDMENT

 

TO

 

EMPLOYMENT AGREEMENT

 

            THIS AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”) is made
and entered into effective as of the 23rd day of September, 2008 (the “Effective
Date”) by and between TALX Corporation, a Missouri corporation (“Company”) and
William W. Canfield (“Employee”).

 

            WHEREAS, Company and Employee wish to amend the Employment Agreement
dated September 1, 1996, as amended by that certain letter dated February 1,
2007 (the “Employment Agreement”) to reflect an amendment required for the
Employment Agreement to comply with the requirements of Section 162(m) of the
Internal Revenue Code;

 

            NOW, THEREFORE, the parties agree that the Employment Agreement is
hereby amended as follows:

 

           1.    Exhibit A to the Employment Agreement, “Effect of Agreement
Termination”, is amended to read in its entirety as marked on the attached
Exhibit A.

 

            IN WITNESS WHEREOF, the parties hereto have entered into this
Amendment as of the Effective Date.

 

 

TALX CORPORATION

 

WILLIAM W. CANFIELD

 

 

 

 

 

 

By:

 

 

By:

 

 

--------------------------------------------------------------------------------

 


 

Exhibit A

EFFECT OF AGREEMENT TERMINATION

Reason for Termination

 

Type of
Compensation /
Benefit

 

Normal Expiration
Date of Agreement
or Renewal Period

 

By Executive for 
“Good Reason”

 

By Employer for
“Cause”

 

Related to Change of
Control

 

Death of Disability
(as defined in
Agreement)

Base Salary

 

Payable through end of Employment Period (as defined in Agreement)

 

Receives Base Amount (as defined in Agreement) for the three year period
commencing on the Executive’s early termination date (the “Continuation
Period”), payable ratably over such Continuation Period.

 

Payable through date of early termination.

 

Receives $1 less than an amount equal to three times the average annual
compensation received by Mr. Canfield from the Company reported on his W-2 for
the five calendar years preceding the calendar year of the Change of Control,
payable in one lump sum cash payment.

 

Payable through end of month in which death or disability occurs.

Annual Incentive Compensation Program

 

Payable through Employment Period; amount recommended by Compensation Committee
based on Company’s and Executive’s performance.

 

Receives highest annual bonus earned under the Incentive Plan with respect to
the three (3) calendar years immediately preceding the year in which termination
occurstargeted incentive compensation (based on estimated targeted incentive
compensation for year of termination) for the Continuation Period, payable over
the Continuation Period.

 

Amount determined by Compensation Committee in its sole discretion; would likely
be zero.

 

None

 

Amount earned (recommended b the Compensation Committee based on the Company’s
and Executive’s performance for the year in which death or disability occurs)
will be prorated.

Other Employee Benefits (excluding any benefits related to securities of the
Company or options, warrants or convertible into or exercisable or exchangeable
for securities of the Company)

 

Continue through end of Employment Period, subject to legal and contractual
rights in plans to convert or extend coverages.

 

. Continue through end of Employment Period, subject to legal and contractual
rights in plans to convert or extend coverages

 

. Continue through date of early termination, subject to legal and contractual
rights in plans to convert or extend coverages

 

Executive’s medical, dental, and vision insurance shall be continued through the
Continuation Period, subject to legal and contractual rights in plans to convert
or extend coverages; provided, further, if extension of such insurance coverage
is not permitted, the Company shall pay the premiums for a new similar health
insurance plan which would allow coverage of the Executive through the
Continuation Period

 

Continue through end of month in which death or disability occurs, subject to
legal and contractual rights to convert or extend coverages.

 

--------------------------------------------------------------------------------